NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT



TIMOTHY RYAN HAMMOCK,                    )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-5019
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed May 22, 2019.

Appeal from the Circuit Court for Polk
County; William D. Sites and Reinaldo
Ojeda, Judges.

Timothy Ryan Hammock, pro se.

Ashley Moody, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa, for
Appellee.




PER CURIAM.


             Affirmed.


NORTHCUTT, BLACK, and LUCAS, JJ., Concur.